Exhibit 10.2

 

SECURITY AGREEMENT

 

SECURITY AGREEMENT, dated as of June 29, 2009, made by VIRTUSA CORPORATION, a
Delaware corporation with its chief executive office at 2000 West Park Drive,
Westborough, MA  01581 at (“Debtor”), in favor of JPMORGAN CHASE BANK, N.A., a
national banking association having an office at Two Corporate Drive, Shelton,
CT  06484 (the “Secured Party”).

 

PREAMBLE

 

WHEREAS, Debtor is party to that certain ISDA Master Agreement by and between
Debtor and Secured Party dated as of January 28, 2008, pursuant to which Debtor
has certain direct obligations to Secured Party with respect to foreign exchange
transactions between Debtor and Secured Party (the “ISDA Agreement”), and
further Debtor is party to that certain Guaranty dated as of June 29, 2009, in
favor of Secured Party (as may be amended and/or restated, the “Guaranty”),
pursuant to the terms of which Debtor has unconditionally guaranteed all of the
obligations and liabilities of any nature whatsoever of Virtusa UK Limited
(“Virtusa UK”) arising with respect to foreign exchange transactions between
Virtusa UK and Secured Party, including without limitation those transactions as
evidenced by that certain Foreign Exchange Master Agreement, dated as of
June 29, 2009 by and between Secured Party and Virtusa UK and documents executed
and delivered in connection therewith (as may be amended and/or restated, the
“Master Agreement”); and

 

WHEREAS, as an inducement to Secured Party to extend foreign exchange
transactions and other financial accommodations to Debtor and Virtusa UK, Debtor
has agreed to grant to Secured Party as security for the Obligations (as defined
below), a security interest in the Collateral (as defined below).

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Debtor and Secured Party (and each
of their respective successors and assigns), intending to be bound legally,
hereby agree as follows:

 

1.                                      Definitions; Rules of Interpretation. 
All capitalized terms used herein without definitions (whether in the plural or
singular form) shall have the respective meanings provided therefor in the ISDA
Agreement and the Guaranty.  The term “Obligations” shall refer collectively to
the term “Obligations” as defined in both the ISDA Agreement and the Guaranty
and all obligations and liabilities of Debtor arising pursuant to such
agreements. The term “Event of Default” shall have the meaning provided therefor
in the Master Agreement and the ISDA Agreement.  The term “State”, as used
herein, means the State of New York. All terms defined in the Uniform Commercial
Code of the State and used herein shall have the same definitions herein as
specified therein.  However, if a term is defined in Article 9 of the Uniform
Commercial Code of the State differently than in another Article of the Uniform
Commercial Code of the State, the term has the meaning specified in Article 9.
No reference to “proceeds” in this Agreement authorizes any sale, transfer, or
other disposition of Collateral by Debtor.

 

2.                                      Grant of Security Interest.

 

Debtor hereby grants to Secured Party, its successors and assigns, to secure the
payment and performance in full of any and all of the Obligations, a security
interest in, and so pledges and assigns to Secured Party, its successors and
assigns, the following properties, assets and rights of Debtor, wherever
located, whether now owned or hereafter acquired or arising, and all proceeds
and products thereof (all of the same being hereinafter called the
“Collateral”): all personal and fixture property of every kind and nature
including, without limitation, all goods (including inventory, equipment and any
accessions thereto), instruments (including promissory notes), documents,
accounts, chattel paper (whether tangible

 

--------------------------------------------------------------------------------


 

or electronic), deposit accounts, letter-of-credit rights (whether or not the
letter of credit is evidenced by a writing), commercial tort claims, securities
and all other investment property, supporting obligations, any other contract
rights or rights to the payment of money, insurance claims and proceeds, and all
general intangibles (including all payment intangibles). Secured Party
acknowledges that the attachment of its security interest in any commercial tort
claim as original collateral is subject to the Debtor’s compliance with §4.7.

 

3.                                      Authorization to File Financing
Statements.  Debtor hereby irrevocably authorizes Secured Party at any time and
from time to time to file in any filing office in any Uniform Commercial Code
jurisdiction any initial financing statements and amendments thereto that
(a) indicate the Collateral (i) as all assets of Debtor or words of similar
effect, regardless of whether any particular asset comprised in the Collateral
falls within the scope of Article 9 of the Uniform Commercial Code of the State
or such jurisdiction, or (ii) as being of an equal or lesser scope or with
greater detail, and (b) provide any other information required by part 5 of
Article 9 of the Uniform Commercial Code of the State, or such other
jurisdiction, for the sufficiency or filing office acceptance of any financing
statement or amendment, including (i) whether Debtor is an organization, the
type of organization and any organizational identification number issued to
Debtor, and (ii) in the case of a financing statement filed as a fixture filing
or indicating Collateral as as-extracted collateral or timber to be cut, a
sufficient description of real property to which the Collateral relates. Debtor
agrees to furnish any such information to Secured Party promptly upon Secured
Party’s request. Debtor also ratifies its authorization for Secured Party to
have filed in any Uniform Commercial Code jurisdiction any like initial
financing statements or amendments thereto if filed prior to the date hereof.

 

4.                                      Other Actions.  To further the
attachment, perfection and first priority of, and the ability of Secured Party
to enforce, Secured Party’s security interest in the Collateral, and without
limitation on Debtor’s other obligations in this Agreement, Debtor agrees, in
each case at Debtor’s expense, to take the following actions with respect to the
following Collateral:

 

4.1                                Promissory Notes and Tangible Chattel Paper. 
If Debtor shall at any time hold or acquire any promissory notes or tangible
chattel paper, Debtor shall forthwith endorse, assign and deliver the same to
Secured Party, accompanied by such instruments of transfer or assignment duly
executed in blank as Secured Party may from time to time specify.

 

4.2                                Deposit Accounts.  For each deposit account
that Debtor at any time opens or maintains, Debtor shall, at Secured Party’s
request and option, pursuant to an agreement in form and substance reasonably
satisfactory to Secured Party, either (a) cause the depositary bank to comply at
any time with instructions from Secured Party to such depositary bank directing
the disposition of funds from time to time credited to such deposit account,
without further consent of Debtor, or (b) arrange for Secured Party to become
the customer of the depositary bank with respect to the deposit account, with
Debtor being permitted, only with the consent of Secured Party, to exercise
rights to withdraw funds from such deposit account. Secured Party agrees with
Debtor that Secured Party shall not give any such instructions or withhold any
withdrawal rights from Debtor, unless an Event of Default has occurred and is
continuing, or would occur if effect were given to any withdrawal not otherwise
permitted by the Transaction Documents. The provisions of this paragraph shall
not apply to (i) any deposit account for which Debtor, the depositary bank and
Secured Party have entered into a cash collateral agreement specially negotiated
among Debtor, the depositary bank and Secured Party for the specific purpose set
forth therein, (ii) a deposit account for which Secured Party is the depositary
bank and is in automatic control, and (iii) deposit accounts specially and
exclusively used for payroll, payroll taxes and other employee wage and benefit
payments to or for the benefit of Debtor’s salaried employees.

 

2

--------------------------------------------------------------------------------


 

 

4.3                                Investment Property.  If Debtor shall at any
time hold or acquire any certificated securities, Debtor shall forthwith
endorse, assign and deliver the same to Secured Party, accompanied by such
instruments of transfer or assignment duly executed in blank as Secured Party
may from time to time specify.  If any securities now or hereafter acquired by
Debtor are uncertificated and are issued to Debtor or its nominee directly by
the issuer thereof, Debtor shall immediately notify Secured Party thereof and,
at Secured Party’s request and option, pursuant to an agreement in form and
substance satisfactory to Secured Party, either (a) cause the issuer to agree to
comply with instructions from Secured Party as to such securities, without
further consent of Debtor or such nominee, or (b) arrange for Secured Party to
become the registered owner of the securities.  If any securities, whether
certificated or uncertificated, or other investment property now or hereafter
acquired by Debtor are held by Debtor or its nominee through a securities
intermediary or commodity intermediary, Debtor shall immediately notify Secured
Party thereof and, at Secured Party’s request and option, pursuant to an
agreement in form and substance satisfactory to Secured Party, either (i) cause
such securities intermediary or (as the case may be) commodity intermediary to
agree to comply with entitlement orders or other instructions from Secured Party
to such securities intermediary as to such securities or other investment
property, or (as the case may be) to apply any value distributed on account of
any commodity contract as directed by Secured Party to such commodity
intermediary, in each case without further consent of Debtor or such nominee, or
(ii) in the case of financial assets or other investment property held through a
securities intermediary, arrange for Secured Party to become the entitlement
holder with respect to such investment property, with Debtor being permitted,
only with the consent of Secured Party, to exercise rights to withdraw or
otherwise deal with such investment property.  Secured Party agrees with Debtor
that Secured Party shall not give any such entitlement orders or instructions or
directions to any such issuer, securities intermediary or commodity
intermediary, and shall not withhold its consent to the exercise of any
withdrawal or dealing rights by Debtor, unless an Event of Default has occurred
and is continuing, or, after giving effect to any such investment and withdrawal
rights not otherwise permitted by the Transaction Documents, would occur. The
provisions of this paragraph shall not apply to any financial assets credited to
a securities account for which Secured Party is the securities intermediary.

 

4.4                                Collateral in the Possession of a Bailee.  If
any Collateral is at any time in the possession of a bailee, the applicable
Debtor shall promptly notify Secured Party thereof and, at Secured Party’s
request and option, shall promptly obtain an acknowledgement from the bailee, in
form and substance satisfactory to Secured Party, that the bailee holds such
Collateral for the benefit of Secured Party, and that such bailee agrees to
comply, without further consent of Debtor, with instructions from Secured Party
as to such Collateral. Secured Party agrees with Debtor that Secured Party shall
not give any such instructions unless an Event of Default has occurred and is
continuing or would occur after taking into account any action by Debtor with
respect to the bailee.

 

4.5                                Electronic Chattel Paper and Transferable
Records.  If Debtor at any time holds or acquires an interest in any electronic
chattel paper or any “transferable record,” as that term is defined in
Section 201 of the federal Electronic Signatures in Global and National Commerce
Act, or in §16 of the Uniform Electronic Transactions Act as in effect in any
relevant jurisdiction, Debtor shall promptly notify Secured Party thereof and,
at the request and option of Secured Party, shall take such action as Secured
Party may reasonably request to vest in Secured Party control, under §9-105 of
the Uniform Commercial Code, of such electronic chattel paper or control under
Section 201 of the federal Electronic Signatures in Global and National Commerce
Act or, as the case may be, §16 of the Uniform Electronic Transactions Act, as
so in effect in such jurisdiction, of such transferable record. Secured Party
agrees with Debtor that Secured Party will

 

3

--------------------------------------------------------------------------------


 

arrange, pursuant to procedures reasonably satisfactory to Secured Party and so
long as such procedures will not result in Secured Party’s loss of control, for
Debtor to make alterations to the electronic chattel paper or transferable
record permitted under UCC §9-105 or, as the case may be, Section 201 of the
federal Electronic Signatures in Global and National Commerce Act or §16 of the
Uniform Electronic Transactions Act for a party in control to make without loss
of control, unless an Event of Default has occurred and is continuing or would
occur after taking into account any action by Debtor with respect to such
electronic chattel paper or transferable record.

 

4.6                                Letter-of-Credit Rights.  If Debtor is at any
time a beneficiary under a letter of credit, Debtor shall promptly notify
Secured Party thereof and, at the request and option of Secured Party, Debtor
shall, pursuant to an agreement in form and substance satisfactory to Secured
Party, either (i) arrange for the issuer and any confirmer or other nominated
person of such letter of credit to consent to an assignment to Secured Party of
the proceeds of the letter of credit or (ii) arrange for Secured Party to become
the transferee beneficiary of the letter of credit, with Secured Party agreeing,
in each case, that so long as an Event of Default has occurred and is continuing
(i) the proceeds of the letter of credit may be held by Secured Party as cash
collateral for the Obligations or (ii) Secured Party may, at its sole option,
disburse from time to time all or any part of such proceeds so held as cash
collateral, upon such terms and conditions as Secured Party may reasonably
prescribe, directly to the applicable Debtor, or Secured Party may apply all or
any part of such proceeds to the Obligations in such order or preference as
Secured Party may determine, in its sole discretion.

 

4.7                                Commercial Tort Claims.  If Debtor shall at
any time hold or acquire a commercial tort claim, Debtor shall immediately
notify Secured Party in a writing signed by Debtor of the particulars thereof
and grant to Secured Party in such writing a security interest therein and in
the proceeds thereof, all upon the terms of this Agreement, with such writing to
be in form and substance satisfactory to Secured Party.

 

4.8                                Other Actions as to any and all Collateral. 
Debtor further agrees, at the request and option of Secured Party, to take any
and all other actions Secured Party may reasonably determine to be necessary or
useful for the attachment, perfection and first priority of, and the ability of
Secured Party to enforce, Secured Party’s security interest in any and all of
the Collateral, including, without limitation, (a) executing, delivering and,
where appropriate, filing financing statements and amendments relating thereto
under the Uniform Commercial Code, to the extent, if any, that Debtor’s
signature thereon is required therefor, (b) causing Secured Party’s name to be
noted as secured party on any certificate of title for a titled good if such
notation is a condition to attachment, perfection or priority of, or ability of
Secured Party to enforce, Secured Party’s security interest in such Collateral,
(c) complying with any provision of any statute, regulation or treaty of the
United States as to any Collateral if compliance with such provision is a
condition to attachment, perfection or priority of, or ability of Secured Party
to enforce, Secured Party’s security interest in such Collateral, (d) obtaining
governmental and other third party waivers, consents and approvals in form and
substance reasonably satisfactory to Secured Party, including, without
limitation, any consent of any licensor, lessor or other person obligated on
Collateral, (e) obtaining waivers from mortgagees and landlords in form and
substance reasonably satisfactory to Secured Party and (f) taking all actions
under any earlier versions of the Uniform Commercial Code or under any other
law, as reasonably determined by Secured Party to be applicable in any relevant
Uniform Commercial Code or other jurisdiction, including any foreign
jurisdiction.

 

5.                                      Relation to Other Security Documents. 
The provisions of this Agreement supplement the provisions of any real estate
mortgage or deed of trust granted by Debtor to Secured Party which

 

4

--------------------------------------------------------------------------------


 

secures the payment or performance of any of the Obligations.  Nothing contained
in any such real estate mortgage or deed of trust shall derogate from any of the
rights or remedies of Secured Party hereunder.

 

6.                                      Representations and Warranties
Concerning Debtor’s Legal Status.  Debtor represents and warrants to Secured
Party as follows: (a) Debtor’s exact legal name is that indicated on the
signature page hereof, (b) Debtor is a corporation organized in the State of
Delaware, (c) Debtor’s principal place of business and chief executive office is
located at  2000 West Park Drive, Westborough, MA  01581, and (d) Debtor’s
organizational identification number issued by the state of its organization is
                    .

 

7.                                      Covenants Concerning Debtor’s Legal
Status. Debtor covenants with Secured Party as follows: (a) without providing at
least 30 days prior written notice to Secured Party, Debtor will not change its
name, its place of business or, if more than one, chief executive office, or its
mailing address or organizational identification number if it has one, (b) if
Debtor does not have an organizational identification number and later obtains
one, Debtor shall forthwith notify Secured Party of such organizational
identification number, and (c) Debtor will not change its type of organization,
jurisdiction of organization or other legal structure.

 

8.                                      Representations and Warranties
Concerning Collateral, Etc. Debtor further represents and warrants to Secured
Party as follows: (a) Debtor is the owner of the Collateral, free from any right
or claim any person or any adverse lien, security interest or other encumbrance,
except for the security interest created by this Agreement and a security
interest granted in favor of RBS Citizens, National Association (“Citizens”),
(b) none of the Collateral constitutes, or is the proceeds of, “farm products”
as defined in §9-102(a)(34) of the Uniform Commercial Code of the State,
(c) except as set forth on Schedule 8 hereto, none of the account debtors or
other persons obligated on any of the Collateral is a governmental authority
covered by the Federal Assignment of Claims Act or like federal, state or local
statute or rule in respect of such Collateral, (d) Debtor holds no commercial
tort claim as of the date hereof, and (e) Debtor has at all times operated its
business in material compliance with all applicable provisions of the federal
Fair Labor Standards Act, as amended, and with all applicable provisions of
federal, state and local statutes and ordinances dealing with the control,
shipment, storage or disposal of hazardous materials or substances.

 

9.                                      Covenants Concerning Collateral, Etc.
Debtor further covenants with Secured Party as follows: (a) the Collateral, to
the extent not delivered to Secured Party pursuant to §4, will be kept at
Debtor’s principal place of business and Debtor will not remove the Collateral
from such locations, except in the ordinary course of business, without
providing at least 30 days prior written notice to Secured Party, (b) except for
the security interest herein granted and granted to Citizens, Debtor shall be
the owner of the Collateral free from any right or claim of any other person,
lien, security interest or other encumbrance, and Debtor shall defend the same
against all claims and demands of all persons at any time claiming the same or
any interests therein adverse to Secured Party or any, (c) Debtor shall not
pledge, mortgage or create, or suffer to exist any right of any person in or
claim by any person to the Collateral, or any security interest, lien or
encumbrance in the Collateral in favor of any person, other than Secured Party,
except for the liens or encumbrances granted to Citizens, (d) Debtor will keep
the Collateral in good order and repair and will not use the same in violation
of law or any policy of insurance thereon, (e) Debtor will permit Secured Party,
or its designee, to inspect the Collateral at any reasonable time during normal
business hours, wherever located, (f) Debtor will pay promptly when due all
taxes, assessments, governmental charges and levies upon the Collateral or
incurred in connection with the use or operation of such Collateral or incurred
in connection with this Agreement, (g) Debtor will continue to operate its
business in material compliance with all applicable provisions of the federal
Fair Labor Standards Act, as amended, and with all applicable provisions of
federal, state and local statutes and ordinances dealing with the control,
shipment, storage or disposal of hazardous materials or substances, and
(h) Debtor will

 

5

--------------------------------------------------------------------------------


 

not sell or otherwise dispose, or offer to sell or otherwise dispose, of the
Collateral or any interest therein except for (i) sales of inventory in the
ordinary course of business..

 

10.                               Insurance.

 

10.1                          Maintenance of Insurance.  Debtor will maintain
with financially sound and reputable insurers insurance with respect to its
properties and business against such casualties and contingencies as shall be in
accordance with general practices of businesses engaged in similar activities in
similar geographic areas.  Such insurance shall be in such minimum amounts that
Debtor will not be deemed a co-insurer under applicable insurance laws,
regulations and policies and otherwise shall be in such amounts, contain such
terms, be in such forms and be for such periods as may be reasonably
satisfactory to Secured Party.  In addition, all such insurance shall be payable
to Secured Party, its successors and assigns, as loss payee under a loss payee
clause which is in form and content satisfactory to Secured Party. Without
limiting the foregoing, Debtor will (i) keep all of its physical property
insured with casualty or physical hazard insurance on an “all risks” basis, with
broad form flood and earthquake coverages and electronic data processing
coverage, with a full replacement cost endorsement and an “agreed amount” clause
in an amount equal to 100% of the full replacement cost of such property,
(ii) maintain all such workers’ compensation or similar insurance as may be
required by law and (iii) maintain, in amounts and with deductibles equal to
those generally maintained by businesses engaged in similar activities in
similar geographic areas, general public liability insurance against claims of
bodily injury, death or property damage occurring, on, in or about the
properties of Debtor; business interruption insurance; and product liability
insurance. Such insurance maintained by Debtor shall include, without
limitation, insurance coverage on Collateral in the possession of Secured Party
or any Lender or their respective agents or contractors. Debtor, and any other
obligor by becoming bound by this Agreement, hereby indemnifies Secured Party
against any loss or damage to Collateral not insured by Debtor and for any
deficiency in any effective insurance coverage required to be maintained by
Debtor pursuant to this §10.1, which indemnification obligation shall constitute
part of the Obligations.

 

10.2                          Insurance Proceeds.  The proceeds of any casualty
insurance in respect of any casualty loss of any of the Collateral shall,
subject to the rights, if any, of other parties with an interest having priority
in the property covered thereby, (i) so long as no Default or Event of Default
has occurred and is continuing, be disbursed to the applicable Debtor for direct
application by Debtor solely to the repair or replacement of Debtor’s property
so damaged or destroyed and (ii) in all other circumstances, be held by Secured
Party as cash collateral for the Obligations.  Secured Party may, at its sole
option, disburse from time to time all or any part of such proceeds so held as
cash collateral, upon such terms and conditions as Secured Party may reasonably
prescribe, for direct application by the applicable Debtor solely to the repair
or replacement of Debtor’s property so damaged or destroyed, or Secured Party
may apply all or any part of such proceeds to the Obligations in such order or
preference as Secured Party may determine, in its sole discretion.

 

10.3                           Continuation of Insurance.  All policies of
insurance shall provide for at least 30 days prior written cancellation notice
to Secured Party. In the event of failure by Debtor to provide and maintain
insurance as herein provided, Secured Party may, at its option, provide such
insurance and charge the amount thereof to the applicable Debtor.  Debtor shall
furnish Secured Party with certificates of insurance and policies evidencing
compliance with the foregoing insurance provision.

 

6

--------------------------------------------------------------------------------


 

11.                               Collateral Protection Expenses; Preservation
of Collateral.

 

11.1                         Expenses Incurred by Secured Party.  In Secured
Party’s discretion, if Debtor fails to do so, Secured Party may discharge taxes
and other encumbrances, other than Permitted Liens, at any time levied or placed
on any of the Collateral, maintain any of the collateral, make repairs thereto
and pay any necessary filing fees or insurance premiums.  Debtor agrees to
reimburse Secured Party on demand for all expenditures so made.  Secured Party
shall have no obligation to Debtor to make any such expenditures, nor shall the
making thereof be construed as the waiver or cure of any Default or Event of
Default.

 

11.2                         Secured Party’s Obligations and Duties.  Anything
herein to the contrary notwithstanding, Debtor shall remain obligated and liable
under each contract or agreement comprising the Collateral to be observed or
performed by Debtor thereunder. Secured Party shall not have any obligation or
liability under any such contract or agreement by reason of or arising out of
this Agreement or the receipt by Secured Party of any payment relating to any of
the Collateral, nor shall Secured Party be obligated in any manner to perform
any of the obligations of Debtor under or pursuant to any such contract or
agreement, to make inquiry as to the nature or sufficiency of any payment
received by Secured Party in respect of the Collateral or as to the sufficiency
of any performance by any party under any such contract or agreement, to present
or file any claim, to take any action to enforce any performance or to collect
the payment of any amounts which may have been assigned to Secured Party or to
which Secured Party may be entitled at any time or times.  Secured Party’s sole
duty with respect to the custody, safe keeping and physical preservation of the
Collateral in its possession, under §9-207 of the Uniform Commercial Code of the
State or otherwise, shall be to deal with such Collateral in the same manner as
Secured Party deals with similar property for its own account.

 

12.                               Securities and Deposits.  Secured Party may at
any time following and during the continuance of a Default and Event of Default,
at its option, transfer to itself or any nominee any securities constituting
Collateral, receive any income thereon and hold such income as additional
Collateral or apply it to the Obligations. Whether or not any Obligations are
due, Secured Party may following and during the continuance of a Default and
Event of Default demand, sue for, collect, or make any settlement or compromise
which it deems desirable with respect to the Collateral.  Regardless of the
adequacy of Collateral or any other security for the Obligations, any deposits
or other sums at any time credited by or due from Secured Party or any Lender to
Debtor may at any time be applied to or set off against any of the Obligations.

 

13.                               Notification to Account Debtor and Other
Persons Obligated on Collateral.  If a Default or an Event of Default shall have
occurred and be continuing, Debtor shall, at the request and option of Secured
Party, notify account debtors and other persons obligated on any of the
Collateral of the security interest of Secured Party in any account, chattel
paper, general intangible, instrument or other Collateral and that payment
thereof is to be made directly to Secured Party or to any financial institution
designated by Secured Party as Secured Party’s agent therefor, and Secured Party
may itself, if an Event of Default shall have occurred and be continuing,
without notice to or demand upon Debtor, so notify account debtors and other
persons obligated on Collateral.  After the making of such a request or the
giving of any such notification, Debtor shall hold any proceeds of collection of
accounts, chattel paper, general intangibles, instruments and other Collateral
received by Debtor as trustee for Secured Party without commingling the same
with other funds of Debtor and shall turn the same over to Secured Party in the
identical form received, together with any necessary endorsements or
assignments.  Secured Party shall apply the proceeds of collection of accounts,
chattel paper, general intangibles, instruments and other Collateral received by
Secured Party to the Obligations, such proceeds to be immediately credited after
final payment in cash or other immediately available funds of the items giving
rise to them.

 

7

--------------------------------------------------------------------------------


 

14.                               Power of Attorney.

 

14.1                         Appointment and Powers of Secured Party.  Debtor
hereby irrevocably constitutes and appoints Secured Party and any officer or
agent thereof, with full power of substitution, as its true and lawful
attorneys-in-fact with full irrevocable power and authority in the place and
stead of each Debtor or in Secured Party’s own name, for the purpose of carrying
out the terms of this Agreement, to take any and all appropriate action and to
execute any and all documents and instruments that may be necessary or useful to
accomplish the purposes of this Agreement and, without limiting the generality
of the foregoing, hereby gives said attorneys the power and right, on behalf of
each Debtor, without notice to or assent by Debtor, to do the following:

 

(a)                                 upon the occurrence and during the
continuance of a Default or an Event of Default, generally to sell, transfer,
pledge, make any agreement with respect to or otherwise dispose of or deal with
any of the Collateral in such manner as is consistent with the Uniform
Commercial Code of the State and as fully and completely as though Secured Party
were the absolute owner thereof for all purposes, and to do, at Debtor’s
expense, at any time, or from time to time, all acts and things which Secured
Party deems necessary or useful to protect, preserve or realize upon the
Collateral and Secured Party’s security interest therein, in order to effect the
intent of this Agreement, all at least as fully and effectively as Debtor might
do, including, without limitation, (i) upon written notice to the applicable
Debtor, the exercise of voting rights with respect to voting securities, which
rights may be exercised, if Secured Party so elects, with a view to causing the
liquidation of assets of the issuer of any such securities, and (ii) the
execution, delivery and recording, in connection with any sale or other
disposition of any Collateral, of the endorsements, assignments or other
instruments of conveyance or transfer with respect to such Collateral; and

 

(b)                                to the extent that Debtor’s authorization
given in §3 is not sufficient, to file such financing statements with respect
hereto, with or without Debtor’s signature, or a photocopy of this Agreement in
substitution for a financing statement, as Secured Party may deem appropriate
and to execute in Debtor’s name such financing statements and amendments thereto
and continuation statements which may require Debtor’s signature.

 

14.2                         Ratification by Debtor.  To the extent permitted by
law, Debtor hereby ratifies all that said attorneys shall lawfully do or cause
to be done by virtue hereof.  This power of attorney is a power coupled with an
interest and is irrevocable.

 

14.3                         No Duty on Secured Party.  The powers conferred on
Secured Party hereunder are solely to protect its interests in the Collateral
and shall not impose any duty upon it to exercise any such powers. Secured Party
shall be accountable only for the amounts that it actually receives as a result
of the exercise of such powers, and neither it nor any of its officers,
directors, employees or agents shall be responsible to Debtor for any act or
failure to act, except for Secured Party’s own gross negligence or willful
misconduct.

 

15.                               Rights and Remedies.  If an Event of Default
shall have occurred and be continuing, Secured Party, without any other notice
to or demand upon Debtor, shall have in any jurisdiction in which enforcement
hereof is sought, in addition to all other rights and remedies, the rights and
remedies of a secured party under the Uniform Commercial Code of the State and
any additional rights and remedies which may be provided to a secured party in
any jurisdiction in which Collateral is located, including, without limitation,
the right to (a) take possession of the Collateral, and for that purpose Secured
Party

 

8

--------------------------------------------------------------------------------


 

may, so far as Debtor can give authority therefor, enter upon any premises on
which the Collateral may be situated and remove the same therefrom, and
(b) locate, disable or to take possession of the Collateral by electronic,
digital, magnetic or wireless optical electromagnetic or similar means after
giving any notices required under applicable law.  Secured Party may in its
discretion require Debtor to assemble all or any part of the Collateral at such
location or locations within the jurisdiction(s) of Debtor’s principal
office(s) or at such other locations as Secured Party may reasonably designate. 
Unless the Collateral is perishable or threatens to decline speedily in value or
is of a type customarily sold on a recognized market, Secured Party shall give
to Debtor at least ten Business Days prior written notice of the time and place
of any public sale of Collateral or of the time after which any private sale or
any other intended disposition is to be made.  Debtor hereby acknowledges that
ten Business Days prior written notice of such sale or sales shall be reasonable
notice.  In addition, Debtor waives any and all rights that it may have to a
judicial hearing in advance of the enforcement of any of Secured Party’s rights
and remedies hereunder, including, without limitation, its right following an
Event of Default to take immediate possession of the Collateral and to exercise
its rights and remedies with respect thereto.

 

16.                               Standards for Exercising Rights and Remedies.
 To the extent that applicable law imposes duties on Secured Party to exercise
remedies in a commercially reasonable manner, Debtor acknowledges and agrees
that it is not commercially unreasonable for Secured Party (a) to fail to incur
expenses reasonably deemed significant by Secured Party to prepare Collateral
for disposition or otherwise to fail to complete raw material or work in process
into finished goods or other finished products for disposition, (b) to fail to
obtain third party consents for access to Collateral to be disposed of, or to
obtain or, if not required by other law, to fail to obtain governmental or third
party consents for the collection or disposition of Collateral to be collected
or disposed of, (c) to fail to exercise collection remedies against account
debtors or other persons obligated on Collateral or to fail to remove liens or
encumbrances on or any adverse claims against Collateral, (d) to exercise
collection remedies against account debtors and other persons obligated on
Collateral directly or through the use of collection agencies and other
collection specialists, (e) to advertise dispositions of Collateral through
publications or media of general circulation, whether or not the Collateral is
of a specialized nature, (f) to contact other persons, whether or not in the
same business as Debtor, for expressions of interest in acquiring all or any
portion of the Collateral, (g) to hire one or more professional auctioneers to
assist in the disposition of Collateral, whether or not the collateral is of a
specialized nature, (h) to dispose of Collateral by utilizing Internet sites
that provide for the auction of assets of the types included in the Collateral
or that have the reasonable capability of doing so, or that match buyers and
sellers of assets, (i) to dispose of assets in wholesale rather than retail
markets, (j) to disclaim disposition warranties, (k) to purchase insurance or
credit enhancements to insure Secured Party against risks of loss, collection or
disposition of Collateral or to provide to Secured Party a guaranteed return
from the collection or disposition of Collateral, or (l) to the extent deemed
appropriate by Secured Party, to obtain the services of other brokers,
investment bankers, consultants and other professionals to assist Secured Party
in the collection or disposition of any of the Collateral. Debtor acknowledges
that the purpose of this §16 is to provide non-exhaustive indications of what
actions or omissions by Secured Party would fulfill Secured Party’s duties under
the Uniform Commercial Code or other law of the State or any other relevant
jurisdiction in Secured Party’s exercise of remedies against the Collateral and
that other actions or omissions by Secured Party shall not be deemed to fail to
fulfill such duties solely on account of not being indicated in this §16. 
Without limitation upon the foregoing, nothing contained in this §16 shall be
construed to grant any rights to Debtor or to impose any duties on Secured Party
that would not have been granted or imposed by this Agreement or by applicable
law in the absence of this §16.

 

17.                               No Waiver by Secured Party, etc.  Secured
Party shall not be deemed to have waived any of its rights or remedies in
respect of the Obligations or the Collateral unless such waiver shall be in
writing and signed by Secured Party.  No delay or omission on the part of
Secured Party in exercising any right or remedy shall operate as a waiver of
such right or remedy or any other right or remedy.  A waiver

 

9

--------------------------------------------------------------------------------


 

on any one occasion shall not be construed as a bar to or waiver of any right or
remedy on any future occasion.  All rights and remedies of Secured Party with
respect to the Obligations or the Collateral, whether evidenced hereby or by any
other instrument or papers, shall be cumulative and may be exercised singularly,
alternatively, successively or concurrently at such time or at such times as
Secured Party deems expedient.

 

18.                               Suretyship Waivers by Debtor.  Debtor waives
demand, protest, notice of acceptance of this Agreement, notice of loans made,
credit extended, Collateral received or delivered or other action taken in
reliance hereon and all other notices of any description.  With respect to both
the Obligations and the Collateral, Debtor assents to any extension or
postponement of the time of payment or any other indulgence, to any
substitution, exchange or release of or failure to perfect any security interest
in any Collateral, to the addition or release of any party or person primarily
or secondarily liable, to the acceptance of partial payment thereon and the
settlement, compromising or adjusting of any thereof, all in such manner and at
such time or times as Secured Party may deem advisable.  Secured Party shall
have no duty as to the collection or protection of the Collateral or any income
therefrom, the preservation of rights against prior parties, or the preservation
of any rights pertaining thereto beyond the safe custody thereof as set forth in
§11.2.  Debtor further waives any and all other suretyship defenses.

 

19.                               Marshalling.  Secured Party shall not be
required to marshal any present or future collateral security (including but not
limited to the Collateral) for, or other assurances of payment of, the
Obligations or any of them or to resort to such collateral security or other
assurances of payment in any particular order, and all of its rights and
remedies hereunder and in respect of such collateral security and other
assurances of payment shall be cumulative and in addition to all other rights
and remedies, however existing or arising.  To the extent that it lawfully may,
Debtor hereby agrees that it will not invoke any law relating to the marshalling
of collateral which might cause delay in or impede the enforcement of Secured
Party’s rights and remedies under this Agreement, the Guaranty or under any
other instrument creating or evidencing any of the Obligations or under which
any of the Obligations is outstanding or by which any of the Obligations is
secured or payment thereof is otherwise assured, and, to the extent that it
lawfully may, Debtor hereby irrevocably waives the benefits of all such laws.

 

20.                               Proceeds of Dispositions; Expenses. Debtor
shall pay to Secured Party on demand any and all expenses, including reasonable
attorneys’ fees and disbursements, reasonably incurred or paid by Secured Party
in protecting, preserving or enforcing Secured Party’s rights and remedies under
or in respect of any of the Obligations or any of the Collateral.  After
deducting all of said expenses, the residue of any proceeds of collection or
sale or other disposition of the Collateral shall, to the extent actually
received in cash, be applied to the payment of the Obligations in such order or
preference as Secured Party may determine, in its sole discretion, proper
allowance and provision being made for any Obligations not then due.  Upon the
final payment and satisfaction in full of all of the Obligations and after
making any payments required by Sections 9-608(a)(1)(C) or 9-615(a)(3) of the
Uniform Commercial Code of the State, any excess shall be returned to the
Debtor.  In the absence of final payment and satisfaction in full of all of the
Obligations, Debtor shall remain liable for any deficiency.

 

21.                               [Intentionally Deleted.]

 

22.                               Termination.  This Agreement and the security
interest granted hereby shall terminate upon the final and indefeasible payment
in full of all of the Obligations and the termination of the Commitments.

 

23.                               Notices.  All notices, demands, requests, and
other communications given under this Agreement shall only be effective if they
are (a) in writing, (b) sent by hand delivery, by facsimile transmission, by
reputable express delivery service, or by certified or registered mail, postage
prepaid,

 

10

--------------------------------------------------------------------------------


 

and (c) actually received by the addressee (if delivered by hand or express
delivery service, or sent by facsimile transmission), or on the date five
(5) Business Days after dispatch (if mailed by certified or registered mail),
addressed to the intended recipient at the address set forth in the preamble to
this Agreement, or to such other address (and/or facsimile transmission number)
as Debtor or Secured Party, as the case may be, shall have specified in the
latest unrevoked notice sent to the other in accordance with this §23.

 

24.                               Governing Law; Consent to Jurisdiction.  THIS
AGREEMENT IS INTENDED TO TAKE EFFECT AS A SEALED INSTRUMENT AND SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
(EXCLUDING THE LAWS APPLICABLE TO CONFLICTS OR CHOICE OF LAW).  Debtor agrees
that any action or claim arising out of, or any dispute in connection with, this
Agreement, any rights, remedies, obligations, or duties hereunder, or the
performance or enforcement hereof or thereof, may be brought in the courts of
the State or any federal court sitting therein and consents to the non-exclusive
jurisdiction of such court and to service of process in any such suit being made
upon Debtor by mail at the address specified in §23 hereof.  Debtor hereby
waives any objection that it may now or hereafter have to the venue of any such
suit or any such court or that such suit is brought in an inconvenient forum.

 

23.                               Additional Waivers.  TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, EACH DEBTOR HEREBY WAIVES DEMAND, PRESENTMENT FOR
PAYMENT, PROTEST, NOTICE OF PROTEST, NOTICE OF DISHONOR, DILIGENCE IN
COLLECTION, NOTICE OF NONPAYMENT OF THIS AGREEMENT AND THE NOTES AND ANY AND ALL
NOTICES OF A LIKE NATURE.  FURTHER, TO THE EXTENT NOT OTHERWISE EXPRESSLY
PROVIDED HEREIN, EACH DEBTOR EXPRESSLY WAIVES ALL DEFENSES BASED UPON SURETYSHIP
OR IMPAIRMENT OF COLLATERAL. DEBTOR ACKNOWLEDGES AND STIPULATES THAT THE WAIVERS
GRANTED ABOVE ARE MADE KNOWINGLY AND FREELY AND AFTER FULL CONSULTATION WITH
COUNSEL.

 

26.                               Entire Agreement; Severability.

 

23.1                         Entire Agreement. This Agreement is intended by the
parties as the final, complete and exclusive statement of the transactions
evidenced by this Agreement. All prior or contemporaneous promises, agreements
and understandings, whether oral or written, are deemed to be superseded by this
Agreement, and no party is relying on any promise, agreement or understanding
not set forth in this Agreement. Nothing in this Agreement, express or implied,
is intended to confer upon any party other than the parties hereto and thereto,
any rights, remedies, obligations or liabilities under or by reason of this
Agreement.

 

23.2                         Severability. If any one or more terms or
provisions contained in this Agreement or the application thereof to any
circumstance shall, in any jurisdiction and to any extent, be held invalid,
illegal or unenforceable, such terms or provisions shall be ineffective as to
such jurisdiction only to the extent of such invalidity, illegality or
unenforceability without invalidating or rendering unenforceable the remaining
terms and provisions hereof or thereof or the application of such term or
provision to circumstances other than those as to which it is held invalid,
illegal or unenforceable.  The parties shall endeavor in good faith negotiations
to replace the invalid, illegal or unenforceable provisions with valid
provisions the economic effect of which comes as close as possible to that of
the invalid, illegal or unenforceable provisions.

 

11

--------------------------------------------------------------------------------


 

24.                               Miscellaneous.  The headings of each section
of this Agreement are for convenience only and shall not define or limit the
provisions thereof.  This Agreement and all rights and obligations hereunder
shall be binding upon Debtor and its respective successors and assigns, and
shall inure to the benefit of Secured Party and its successors and assigns. 
Debtor acknowledges receipt of a copy of this Agreement.

 

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

THE NEXT PAGE IS THE SIGNATURE PAGE

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, intending to be legally bound, Debtor has caused this
Security Agreement to be duly executed as of the date first above written.

 

 

 

VIRTUSA CORPORATION

 

 

 

 

 

By

/s/Paul D. Tutun

 

 

 Name: Paul D. Tutun

 

 

 Title: Vice President and General Counsel

 

 

Accepted:

 

 

 

JPMORGAN CHASE BANK, N.A.

 

 

 

 

 

By

/s/ James P. Murphy

 

 

 

 Name: James P. Murphy

 

 

 Title: Vice President

 

 

Signature Page to Security Agreement - Borrower

 

--------------------------------------------------------------------------------